Exhibit 10.30

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated as of the [    ] day of [    ], 2008, between Unum Group,
a Delaware corporation (the “Company”), and [        ] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1.     Grant, Vesting and Forfeiture of Restricted Stock Units.

(a)        Grant.  Subject to the provisions of this Agreement and to the
provisions of the Unum Group Stock Incentive Plan of 2007 (the “Plan”), the
Company hereby grants to the Employee, as of [        ] (the “Grant Date”),
[        ] Restricted Stock Units (the “Restricted Stock Units”), each with
respect to one share of common stock of the Company, par value $0.10 per Share
(“Common Stock”). All capitalized terms used herein, to the extent not defined,
shall have the meaning set forth in the Plan.

(b)        Vesting during the Restriction Period.  Subject to the terms and
conditions of this Agreement and the Employee’s continued employment through the
dates on which the Committee certifies that the Threshold Performance Goal (as
defined on Exhibit A) and the Performance Goal (as defined on Exhibit A) are
achieved during the applicable Performance Period (as defined on Exhibit A), the
Employee shall vest in a number of shares as determined in accordance with Table
2 of Exhibit A based on Stock Price (as defined on Exhibit A) minus such number
of shares as have previously vested under this Agreement with respect to a prior
Performance Period (such period during which restrictions apply is the
“Restriction Period”).

(c)        Forfeiture upon Termination of Employment; Accelerated Vesting upon
Termination Due to Death, Disability, Retirement or Job Elimination.  Upon the
Employee’s Termination of Employment for any reason other than due to the
Employee’s death, Disability, Retirement or termination by the Company by reason
of a Job Elimination during a Restriction Period, all Restricted Stock Units
still subject to restriction shall be forfeited. Upon the Employee’s Termination
of Employment during a Restriction Period due to the Employee’s death,
Disability or Retirement or by the Company by reason of a Job Elimination:
(i) for any Performance Period that has ended as of the date on which the
Termination of Employment occurs but pursuant to which Restricted Stock Units
have not yet settled in accordance with Section 2 below, and subject to the
achievement of the Threshold Performance Goals and the Performance Goals during
such Performance Period, the Employee shall, at the time that the Restricted
Stock Units for active employees of the Company generally are settled in
accordance with Section 2 below, receive settlement of a number of Restricted
Stock Units that the Employee would have received had the Employee remained
employed through the date on which Restricted Stock Units are generally settled
for such Performance Period, (ii) for the Performance Period that will end
immediately following the date on which the Termination of Employment occurs,
and subject to the achievement of the Threshold



--------------------------------------------------------------------------------

Performance Goal and Performance Goal during the applicable Performance Period,
the Employee shall, at the time that the Restricted Stock Units of active
employees of the Company generally are settled for such Performance Period in
accordance with Section 2 below, vest and receive settlement of a number of
Restricted Stock Units equal to the product of (A) (1) the excess, if any, of
the number of Restricted Stock Units in which the Employee would vest for such
Performance Period determined based on the Stock Price as if the Performance
Period had ended as of the date of the Termination of Employment over (2) such
number of shares as have already vested under this Agreement with respect to a
prior Performance Period and (B) a fraction, the numerator of which is the
number of full and partial months in the Pro Ration Period (as defined on
Exhibit A) from the commencement of the Pro Ration Period until the date of
Termination of Employment and the denominator of which is the total number of
months in the Pro Ration Period and (iii) the opportunity of the Employee to
vest in or receive settlement of any additional Restricted Stock Units with
respect to any further Performance Periods shall terminate.

For purposes of this Agreement, “Retirement” shall mean the Employee’s
Termination of Employment after the attainment of age 65 or the attainment of
age 55 and at least 15 years of continuous service, in each case, only if such
Termination of Employment is approved as a “Retirement” by (x) the Committee in
the case of an Employee who is subject to Section 16 of the Exchange Act or a
“covered employee” within the meaning of Section 162(m) of the Code or (y) the
Chief Executive Officer or Senior Vice President, Human Resources, in the case
of all other individuals. For purposes of this Agreement, employment with the
Company shall include employment with the Company’s Affiliates and its
successors. For purposes of this Agreement, “Job Elimination” shall mean a
termination by the Company by reason of an elimination of the position in which
the Employee was serving as of immediately prior to such Termination of
Employment.

Nothing in this Agreement or the Plan shall confer upon the Employee any right
to continue in the employ of the Company or any of its Affiliates or interfere
in any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time.

2.     Settlement of Units.

Subject to Section 8 (pertaining to the withholding of taxes), as soon as
practicable after a Restriction Period expires, but in no event later than
March 15th of the year following the year in which the Restricted Stock Units
are vested, the Company shall deliver to the Employee or his or her personal
representative, in book-position or certificate form, one Share that does not
bear any restrictive legend making reference to this Agreement for each Share
subject to the Restricted Stock Unit.

3.     Nontransferability of the Restricted Stock Units.

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units and the Shares covered by the Restricted Stock Units shall not be
transferable by the Employee



--------------------------------------------------------------------------------

by means of sale, assignment, exchange, encumbrance, pledge, hedge or otherwise.
Any purported or attempted transfer of such Shares or such rights shall be null
and void.

4.     Rights as a Stockholder.

During the Restriction Period, the Employee shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units (including, without
limitation, any voting rights), provided that with respect to any dividends paid
on Shares underlying the Restricted Stock Units, such dividends will be
reinvested into additional Restricted Stock Units, which shall vest at such time
as the underlying Restricted Stock Units vest and be settled at such time.

5.     Adjustment; Change in Control.

In the event of certain transactions during a Restricted Period, the Restricted
Stock Units shall be subject to adjustment as provided in Section 3(d) of the
Plan or any applicable successor provision under the Plan. Notwithstanding the
provisions of Section 10(a) of the Plan or Section 1 of this Agreement to the
contrary, in the event of a Change in Control, (a) the Threshold Performance
Goal and Performance Goal with respect to any Performance Period that has not
ended as of the date of the Change in Control shall be deemed to be achieved as
of the date of the Change in Control and the Employee shall vest in a number of
Restricted Stock Units determined based on the Stock Price as if the Performance
Period had ended as of the date of the Change in Control, (b) fifty percent of
the remaining Restricted Stock Units, if any, shall vest upon the earlier of
(i) the Employee’s Termination of Employment for any reason other than a
termination (A) by the Company for Cause or (B) by the Employee without Good
Reason and (ii) December 31, 2011 and (c) the remainder of the Restricted Stock
Units, if any, shall be forfeited, provided that, in the event that the
Restricted Stock Units are not assumed in connection with the Change in Control,
the Employee shall vest in the Restricted Stock Units described in clauses
(a) and (b) above immediately prior to the Change in Control.

For purposes of this Agreement, “Good Reason” (1) shall have the meaning set
forth in the Employee’s applicable employment or change in control severance or
change in control employment agreement or plan as in effect on the date hereof
or (2) if the Employee is not party to such an agreement or does not participate
in such a plan or if such an agreement or plan does not define Good Reason,
shall mean a material diminution in annual base salary or annual target bonus as
in effect immediately prior to a Change in Control other than an isolated,
insubstantial and inadvertent action not taken in bad faith, but only in the
absence of a written consent by the Employee, and only if the Employee provides
notice to the Company of the existence of the condition constituting Good Reason
within a period not to exceed 90 days of the initial existence of the condition
and the Company fails to remedy the condition within 30 days of such notice.

6.     Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in



--------------------------------------------------------------------------------

connection with the Restricted Stock Units, together with any and all other fees
and expenses necessarily incurred by the Company in connection therewith.

7.     Other Restrictions.

(a)        The Restricted Stock Units shall be subject to the requirement that,
if at any time the Committee shall determine that (i) the listing, registration
or qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b)        The Employee acknowledges that the Employee is subject to the
Company’s policies regarding compliance with securities laws. If the Employee is
a Restricted Person under the Company’s Insider Trading Policy (as in effect
from time to time and any successor policies), the Employee shall be required to
obtain pre-clearance from the General Counsel or Securities Counsel of the
Company prior to purchasing or selling any of the Company’s securities,
including any shares issued upon vesting of the Restricted Stock Units, and may
be prohibited from selling such shares other than during an open trading window.
The Employee further acknowledges that, in its discretion, the Company may
prohibit the Employee from selling such shares even during an open trading
window if the Company has concerns over the potential for insider trading.

8.     Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local, foreign income,
employment or other tax purposes with respect to any Restricted Stock Units, the
Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Employee with this Section 8, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment otherwise due to the Employee, including deducting such amount
from the delivery of shares upon settlement of the Restricted Stock Units that
gives rise to the withholding requirement.

9.     Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Employee:



--------------------------------------------------------------------------------

At the most recent address

on file at the Company.

If to the Company:

Unum Group

1 Fountain Square

Chattanooga, Tennessee 37402

Attention: Executive Compensation, Human Resources

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.

10. Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

11. Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.

12. Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

13. Conflicts and Interpretation.

Unless the provisions of the Plan are expressly overridden in a specific
reference to the applicable Plan provision, in the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to
(a) interpret the Plan, (b) prescribe, amend and rescind rules and regulations
relating to the Plan, and (c) make all other determinations deemed necessary or
advisable for the administration of the Plan. The Employee hereby acknowledges
that a copy of the



--------------------------------------------------------------------------------

Plan has been made available to him and agrees to be bound by all the terms and
provisions thereof. The Employee and the Company each acknowledges that this
Agreement (together with the Plan) constitutes the entire agreement and
supersedes all other agreements and understandings, both written and oral, among
the parties or either of them, with respect to the subject matter hereof.

14. Amendment.

The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

15. Section 409A.

It is the intention that the Restricted Stock Units do not constitute “deferred
compensation” within the meaning of Section 409A of the Code, and it is the
intention and belief of the Company that the provisions of this Agreement comply
in all respects with Section 409A of the Code. If the Company determines after
the Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 14, make such amendment, effective as
of the Grant Date or any later date, without the consent of the Employee.

16. Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.

17. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

18. Waiver and Release.

In consideration for the granting of the Restricted Stock Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its affiliates and their respective directors,
officers, stockholders, agents or employees arising out of, in connection with
or related to the Employee’s employment, except for (1) claims under this
Agreement, (2) claims that arise after the date hereof and obligations that by
their terms are to be performed after the date hereof, (3) claims for
compensation or benefits under any compensation or benefit plan or arrangement
of the Company and its affiliates, (4) claims for indemnification respecting
acts or omissions in connection with the Employee’s service as a director,



--------------------------------------------------------------------------------

officer or employee of the Company or its affiliates, (5) claims for insurance
coverage under directors’ and officers’ liability insurance policies maintained
by the Company or its affiliates, or (6) any right the Employee may have to
obtain contribution in the event of the entry of judgment against the Company as
a result of any act or failure to act for which both the Employee and the
Company or any of its affiliates are jointly responsible. The Employee waives
any and all rights under the laws of any state (expressly including but not
limited to Section 1542 of the California Civil Code), which is substantially
similar in wording or effect as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.”

            This waiver specifically includes all claims under the Age
Discrimination in Employment Act of 1967, as amended. The Employee
(a) acknowledges that he has been advised to consult an attorney in connection
with entering into this Agreement; (b) has twenty-one (21) days to consider this
waiver and release; and (c) may revoke this waiver and release within seven
(7) days of execution upon written notice to Legal Counsel, Employment and
Labor, Law Department, Unum Group, One Fountain Square, Chattanooga, Tennessee
37402. The waiver and release will not become enforceable until the expiration
of the seven (7) day period. In the event that the waiver and release is revoked
during such seven (7) day period, the grant shall be void and of no further
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.

 

PARTICIPANT     UNUM GROUP Signature:         By:           Name:              
Title:     (Print Name)      